DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed April 12, 2019 has been considered and is included in the file. 
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
In claim 5, line 1, “where” should be changed to --wherein--.
In claim 9, line 3, the line is incomplete. The claim should end in a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recite the limitation "the front surface" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 appears to positively recite the bottom board which is inconsistent with the functional language in claim 1. 
In claim 7, line 1, the limitation “wherein the cowling provides a connector” appears to be reciting the connector as an element of the cowling, which is misrepresentative of the disclosed invention. Examiner suggests language change to “wherein the assembly provides a connector”.   
Claim 8 depends inappropriately upon itself. As a dependent claim, it is unclear which claim dependence is relied upon by applicant for claim 8. For examination purposes, claim 8 will be examined as if claim 8 depends upon claim 7. 
Claim 10 recites the limitation “as the cowling moves farther away” in lines 1-2. The claim is unclear because the disclosed cowling does not move. Examiner suggests deleting “as the cowling moves farther” so the claim reads “wherein the downward slope of the cowling increases away from the front wall”.
Claim 12 recites the limitation “the semi-cylindrical shell has a circumference of less than 180 degrees”. “Semi” is the equivalent to “half”, and therefore, less than 180 degrees is no longer “semi”.
Claim 15 appears to positively recite the lower surface of the bottom board which is inconsistent with the functional language in claim 1.
Claim 16 recites the limitations “rectangular brood super housing”, “a bottom board”, “a horizontal floor”, “an upstanding frame”, “an open front side”, “a top edge”, “a front vertical wall”, “a cantilevered ledge”, “as vertical gap”, “a lower edge”, “an upper surface” in lines 2-9. It is unclear if these are the same components that are listed in claim 1 in the intention use language, or if these components are separate.
Claim 17 recites the limitation “the vertical gap”. It is unclear which vertical gap the limitation is referring to, either from claim 1 or 16, if separate. 
Claim 18 recites the limitations “the vertical gap” and “the gap”. It is unclear which vertical gap and gap the limitations are referring to, either from claim 1 or 16, if separate.
Claims 4, 6, 11, and 13 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maya (US 4958652).
Regarding claim 1, Maya discloses a windshield assembly for a beehive of a type having a rectangular brood super housing and a bottom board having a horizontal floor supporting on three sides an upstanding frame providing an open front side, the upstanding frame sized to support thereabove the brood super housing resting upon a 
a cowling (Fig. 5; (10)) positionable to abut at an upper edge the front vertical wall of the brood super housing (edge 20 is capable of abutting a wall in front of the edge 20) resting upon the top edge of the bottom board having the horizontal floor supporting on three sides the upstanding frame providing the open front side, the upstanding frame adapted to block airflow between the upstanding frame and the contacting brood super housing so that the bottom board extends horizontally forward beyond the front vertical wall of the brood super housing to provide the vertical gap provided between the lower edge of the brood super housing and the upper surface of the horizontal floor spaced by the upstanding frame and adapted to allow ventilation air to pass from outside the beehive to inside the beehive (Please note intended use limitations that include the beehive itself. The assembly of Maya is capable of being used on the beehive as described), 
the cowling (Fig. 5; (10)) further positionable above the open front side and adapted to extend forward therefrom downwardly (Fig. 5, portion extending forward 
Regarding claim 2, Maya discloses wherein the cowling provides vertically extending sidewalls (Fig. 5; lower side panels (28) and (30)) adapted to cover opposite sides of the concave enclosure.   
Regarding claim 3, Maya discloses wherein the sidewalls (Fig. 5; lower side panels (28) and (30)) are adapted to abut the front surface of the brood super housing to block air flow (sidewalls of Maya are capable of abutting a front surface of the brood super housing).
Regarding claim 4, Maya discloses wherein the sidewalls (Fig. 5; lower side panels (28) and (30)) are adapted to fit inside the upstanding frame to be aligned thereby (sidewalls of Maya are capable of fitting inside the upstanding frame of the beehive).
Regarding claim 6, Maya discloses wherein the sidewalls (Fig. 5; lower side panels (28) and (30)) are adapted to abut outer edges of the brood super housing (sidewalls of Maya are capable of abutting outer edges of the brood super housing).
Regarding claim 9, Maya discloses wherein the cowling when attached to the front vertical wall of the brood super housing slopes downwardly forward from the front wall beyond the forwardmost edge of the bottom board (Fig. 5 shows shade (10) of Maya sloping downwardly forward (roof slant back (18)) away from the edge that can align with the front vertical wall of the brood super housing and capable of being positioned beyond the forwardmost edge of the bottom board). 
Regarding claim 14, Maya discloses wherein the downward slope of the cowling is linear (Fig. 5 shows roof slant back (18) linearly sloped). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Wahl (US 2709820).
Regarding claim 5, Maya is silent as to where the sidewalls provide horizontal edges which rest on the upper surface of the bottom board.
Wahl teaches where the sidewalls provide horizontal edges (sides of the edge (105) of cover (101)) which rest on the upper surface of the bottom board (Figs. 7 and 8 show side portion of (105) rests on upper surface of bottom board). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Maya to include edges for resting on an upper surface of a bottom board as taught by Wahl in order to provide additional support for the cowling. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Cottam (US 1492429).
Regarding claim 7, Maya is silent as to wherein the cowling provides a connector adapted to connect between the cowling and the front surface of the front vertical wall, the connector being separable and connectable without tools. 
Cottam teaches wherein the cowling provides a connector (14) adapted to connect between the cowling and the front surface of the front vertical wall, the connector being separable and connectable without tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Maya to include a fastener (connector) as taught by Cottam in order to replaceably keep the cowling in position and attached to the beehive (Cottam: p.1, lines 93-96).  
Regarding claim 8, Maya as modified by Cottam teaches (references to Cottam) wherein the connector includes at least one spring clip (14). As mentioned above, claim 8 is being examined as if it depends upon claim 7.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Szema (US 4192138).
Regarding claim 10, Maya is silent as to wherein the downward slope of the cowling increases as the cowling moves farther away from the front wall. 
Szema teaches the downward slope of the cowling increases as the cowling moves farther away from the front wall (Fig. 4; col. 3, lines 30-43, a slope increases along a generally cylindrical shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Maya with the shape increasing slope as taught by Szema for ease of fabrication (Szema: col. 3, lines 30-34).  
Regarding claim 11, Maya as modified by Szema teaches wherein the cowling is a semi-cylindrical shell (Fig. 4; col. 3, lines 30-43). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Szema (US 4192138) and in further view of Kim (KR 20150109176, machine translation attached).
Regarding claim 12, Maya as modified by Szema does not explicitly teach wherein the semi-cylindrical shell has a circumference of less than 180 degrees.
Kim teaches the semi-cylindrical shell has a circumference of less than 180 degrees (Figs. 7, 8 shows a cylindrical shell less than 180 degrees; (50)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Szema (US 4192138) and Kim (KR 20150109176, machine translation attached) and in further view of Glasscock et al. (US 4199832).
Regarding claim 13, Maya as modified by Szema and Kim does not explicitly teach wherein the semi-cylindrical shell is made of at least one of a PVC, plastic, and foam material. 
Glasscock teaches a structure related to beehives having a foam material (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Maya modified by Szema and Kim to have a foam material as taught by Glasscock in order to not be rejected by bees and to not make bees nervous or otherwise interfere with their normal habits (Glasscock: abstract). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Williams (US 2019/0289830).
Regarding claim 15, Maya is silent as to wherein the windshield assembly further comprises a wind block extending downwardly and adapted to abut a lower surface of the bottom board to block airflow. 
Williams teaches a wind block (21) extending downwardly and adapted to abut a lower surface of the bottom board (22) to block airflow (Figs. 1 and 2 show (21) below and abutting the lower surface of the bottom board (22)). It would have been obvious to .  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Jonian (US 1584775).
Regarding claim 16, Maya is silent as to further comprising a rectangular brood super housing; and a bottom board having a horizontal floor supporting on three sides an upstanding frame providing an open front side, the upstanding frame sized to support thereabove the rectangular brood super housing resting upon a top edge of the upstanding frame to block airflow between the upstanding frame and the contacting brood super housing so that the bottom board extends horizontally forward beyond a front vertical wall of the brood super housing to provide a cantilevered ledge at the open front side, the open front side providing a vertical gap provided between a lower edge of the brood super housing and an upper surface of the horizontal floor spaced by the upstanding frame and allowing ventilation air to pass from outside the beehive to inside the beehive. 
Jonian teaches a rectangular brood super housing (10, conventional super housing for brood); and a bottom board (slide with fabric covering (16)) having a horizontal floor supporting on three sides an upstanding frame providing an open front side (Fig. 1; (14)), the upstanding frame sized to support thereabove the rectangular brood super housing (10) resting upon a top edge of the upstanding frame to block airflow between the upstanding frame and the contacting brood super housing so that the bottom board extends horizontally forward beyond a front vertical wall of the brood .   
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maya (US 4958652) in view of Jonian (US 1584775) and in further view of Steinrucken (US 4257133).
Regarding claim 17, Maya as modified by Jonian is silent as to further comprising: an inner cover having a ventilation hole allowing for the upward path of air between the vertical gap and the ventilation hole.
Steinrucken teaches an inner cover (18) having a ventilation hole (20) allowing for the upward path of air between the vertical gap and the ventilation hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Maya modified by Jonian to include an inner cover as taught by Steinrucken in order to allow an air path up through the beehive.   
Regarding claim 18, May as modified by Jonian and Steinrucken, as discussed so far, is silent about further comprising: an entrance reducer positioned within the vertical gap to reduce the size of the gap. 
In additional to the above, Jonian teaches an entrance reducer positioned within the vertical gap to reduce the size of the gap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Maya modified by Jonian and Steinrucken to include an entrance reducer as taught by Jonian in order to allow egress for the bees but offering slight direct ingress (p. 1, line 108 – p. 2, line 9).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Yun (KR 880002640) teaches a shell less than 180 degrees. Spinney (US 50179) teaches a cowling. Fraley (US 290022) teaches a curved cover. Taylor (US 620859) teaches an entrance reducer. Evans (US 2292110) teaches an air path and curved space around the bottom board. Burback (US 3185243) teaches a particular air path. Taylor (US 4300250) teaches a beehive.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643